                                                                 JS-6




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


KAYLIN DEJUAN WILSON,                    Case No. 5:18-CV-01164-JAK (SK)
                   Petitioner,           JUDGMENT
             v.
CHRISTIAN PFEIFFER,
                   Respondent.


      Pursuant to the order denying the habeas petition, IT IS ADJUDGED
that the petition for writ of habeas corpus is denied and the action is
dismissed with prejudice.




DATED: October 22, 2019
                                          JOHN A. KRONSTADT
                                          U.S. DISTRICT JUDGE
